Title: From James Madison to James Monroe, 28 February 1803
From: Madison, James
To: Monroe, James


Dear SirWashington Feby. 28. 1803
Inclosed herewith is the Cypher you are to carry with you. I send it apart from the despatches, because I shall put a few words in them into Cypher. The despatches will probably go off on wednesday morning, or thursday at farthest. They have been delayed by the slowness of Congs. in passing the law for which they waited.
I recd. last evening yours of the 22d. & expect to hear further from you by the mail of today. My final private letter will accompany the public communications. Adu. Yrs.
 

   
   RC (DLC). Signature clipped. Docketed by Monroe. For enclosure, see n. 1.



   
   The code JM enclosed (NN: Monroe Papers; docketed by Wagner, “Mr. Monroe’s cyphers”), which differed from the one used by Livingston, was employed in diplomatic correspondence for the next several years. JM used it for the first time in his 2 Mar. 1803 dispatch to Livingston and Monroe. Livingston and Monroe used it for the first time in their joint letter to JM of 7 June 1803 (DNA: RG 59, DD, France, vol. 8). For a description and printed copy of the code, see Weber, United States Diplomatic Codes and Ciphers, pp. 154–56, 478–89.



   
   On 26 Feb. 1803 Congress passed the “Act making further provision for the expenses attending the intercourse between the United States and foreign nations,” which authorized the president to spend $2 million for the purchase of New Orleans (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 370–74).


